UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1938



IWAN SANTOSO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-497-404)


Submitted:   February 23, 2005            Decided:   March 28, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Haroen Calehr, CALEHR & ASSOCIATES, Houston, Texas, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Elliot Williams, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Iwan    Santoso,   a   native   and   citizen   of   Indonesia,

petitions for review of the Board of Immigration Appeals’ (Board)

order denying him asylum, withholding of removal, and protection

under the Convention Against Torture.*

          We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”      Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).     We have reviewed the evidence of record, the

immigration judge’s decision, and the Board’s order and find

substantial evidence supports the conclusion that Santoso failed to

establish the past persecution or well-founded fear of future

persecution necessary to establish eligibility for asylum.         See 8

C.F.R. § 1208.13(a) (2004) (stating that the burden of proof is on

the alien to establish eligibility for asylum); Elias-Zacarias, 502

U.S. at 483 (same).

          Nor can Santoso show that he was entitled to withholding

of removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding



     *
      Santoso does not seek review of that part of the order that
denied protection under the Convention Against Torture.

                                  - 2 -
of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          Accordingly, we deny Santoso’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                                 - 3 -